Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Terminal Disclaimer

The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,901,525 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Noah Flaks (Reg. Number 69,541) initiated on 6/3/2022 and confirmed on 6/8/2022 (see attached Interview Summary).

In the claims:

In claim 7, amend lines 10-11 to read “cause to be displayed, in a second display area of the display surface different from the first display area, user interface elements to control operations of the display device”;
In claim 8, amend line 1 to read “The display device according to claim 7, wherein”;
In claim 10, amend lines 9-10 to read “causing to be displayed, in a second display area of the display surface different from the first display area, user interface elements to control operations of the display device”.


Allowable Subject Matter

Claims 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 7,  Ouchi et al. (US 2005/0068342) discloses a display device (see 200 in Fig. 1), comprising:
a first interface configured to receive a video signal of an externally-generated image sent from an information processing apparatus that is external to the display device (see e.g. video cable 300 to receive video signal from PC 100; para[0038]); 
a second interface configured to send, to the information processing apparatus, control signals based on a coordinate position of a drawing device (see e.g. communication cable 400 to send to PC 100 coordinate information of a drawing device (e.g. a mouse, a finger or a pen); para[0007]-para[00010]; para[0038]; para[0051]); and 
processing circuitry (see circuitry in 200 in Fig. 1) configured to 
cause display of the externally-generated image based on the received video signal, the externally-generated image being displayed in a first display area of a display surface (para[0037]-para[0038]; para[0044]; see in Fig. 4 input image 400 displayed in image display apparatus 200 as scaled-up image 401 with scroll bars 520, 521 and the icons 540, 541, 542 shown in FIG. 2 superimposed);
cause to be displayed user interface elements to control operations of the display device (see scroll bars 520, 521 and the icons 540, 541, 542 shown in FIGS. 2 and 4 superimposed on scaled-up image 401; para[0042]-para[0044]); 
acquire a contact signal based on a contact position of the drawing device (para[0007]-para[00010]; para[0038]; para[0045]; para[0051]; see S104 in Fig. 3; e.g. see a case when the display is provided with a digitizer and a finger or a pen is used for input and a coordinate input position signal is acquired accordingly); 
determine whether the contact position is in the first display area (para[0007]-para[00010]; para[0038]; para[0045]; para[0051]; see Fig. 3; “system controller 203 of the image display apparatus 200 determines whether the obtained coordinates are within the scroll bar area (step S105) or the icon area (step S106)”, or not, e.g. when the display is provided with a digitizer and a finger or a pen is used for input);
control operations of the information processing apparatus by transmitting the control signals to the information processing apparatus via the second interface (para[0007]-para[00010]; para[0038]; para[0045]; para[0049]; para[0051]; see Fig. 3; coordinate information input from the coordinate input unit 204 is outputted to the PC 100 via the communication cable 400; “The PC 100 handles the received coordinate information… such that the coordinate information can be processed by application software, etc. running in the PC 100”;   “If it is determined in step S105 that the obtained coordinates are not within the scroll bar area and it is determined in step S106 that the obtained coordinates are not within the icon area, the pointing coordinates are output in step s107 to the personal computer (PC) 100 as coordinate information for an input image of the PC 100”; “In accordance with the input coordinate information, the PC 100 executes processing, such as selection and movement of windows and icon”); and
control operations of the display device by sending a control signal to the display device, when the contact position of the drawing device is determined to be in the user interface elements (para[0007]-para[00010]; para[0038]; para[0045]-para[0048]; para[0051]; see Fig. 3; “If it is determined in step s105 that the obtained coordinates are within the scroll bar area, this is regarded as an operation command for shifting the scale-up display area, and the control flow proceeds to step S200 where the system controller 203 calculates a shift amount using the obtained coordinates”; “If it is determined in step s106 that the obtained coordinates are within the icon area, the system controller 203 determines whether the obtained coordinates are within the zoom-up icon area 540 (step S300) or the zoom-down icon area 541 (step S301)”; “If it is determined in step S300 that the obtained coordinates are within the zoom-up icon area 540, the control flow proceeds to step S310 where a rescaling-up process of the display image is executed”; “If it is determined in step S301 that the obtained coordinates are within the zoom-down icon area 541, the control flow proceeds to step S320 where a scaling-down process from the scale-up display is executed”). 
The prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… cause to be displayed, in a second display area of the display surface different from the first display area, user interface elements to control operations of the display device; … determine whether the contact position is in one of the first display area and the second display area; control operations of the information processing apparatus by transmitting the control signals to the information processing apparatus via the second interface, when the contact position of the drawing device is determined to be in the first display area; and control operations of the display device by sending a control signal to the display device, when the contact position of the drawing device is determined to be in the second display area having the user interface elements”, as claimed in claim 7.


Regarding claims 8-9, these claims are allowed based on their dependency on claim 7.

Regarding claim 10, it is analogous to claim 7 by encompassing same limitations as claim 7, except it is a method claim (see Figs. 1-6 of Ouchi), and therefore it is allowed for the same reasons presented for claim 7 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623  
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623